DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2  and 3 are objected to because of the following informalities:  
Claim 2, line 2; and claim 3, line 3, recites “the annular bushing”. There is insufficient antecedent basis for this limitation in these claims and it apparently should be changed to -the anvil bushing-.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites, “at least parts of the retention shoulder and/or the conductive component are at least partly pressed through on an outer through an outer surface? Or is pressed on an outer surface of compressive sleeve?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutter (US 2014/0011397.
Regarding claim 1, Sutter discloses a crimp assembly 10 for electrically contacting a conductive component 58 of an electrical cable 50 (fig.9), 

    PNG
    media_image1.png
    635
    568
    media_image1.png
    Greyscale
Regarding claim 2, Sutter discloses the compression sleeve 14, 16, 18 receives the anvil bushing 12 with an annular gap G between the compression sleeve and the anvil bushing.
Regarding claim 3, Sutter discloses the annular gap has a constant width W at an axial position along a center axis of the compression sleeve and the anvil bushing.
Regarding claim 4, Sutter discloses the anvil bushing 12 is more rigid than the compression sleeve 16 of (14, 16, 18) in a radial direction and sleeve being compressive.
Regarding claim 5, Sutter discloses the outer diameter of the retention shoulder 1214 is larger than an outer diameter of an end section of (1220 of) the anvil bushing 12.
Regarding claim 6, Sutter discloses the retention shoulder 1214 is formed by a radially outwardly protruding rim that continuously extends along a circumference of the anvil bushing 12.

    PNG
    media_image2.png
    379
    314
    media_image2.png
    Greyscale
 Regarding claim 7, Sutter discloses the retention shoulder is formed by a radially inwardly recessing groove RG that continuously extends along a circumference of the anvil bushing.
Regarding claim 10, Sutter discloses a crimp connection, comprising: a shielded electrical cable 50 having a conductive component; 58 and a crimp assembly 10 including an anvil bushing 12 having a retention shoulder 1214 extending circumferentially on an outer peripheral surface 1222 of the anvil bushing 12 and supporting a section of the conductive component 50 (figs. 9-10); and a compression sleeve 16, 18 having an inner diameter larger than an outer diameter of the retention shoulder 1214, the conductive component 50 is sandwiched between the anvil bushing 12 and the compression sleeve 16, 18 (figs. 9, 10).
Regarding claim 11, Sutter discloses the anvil bushing 12 and the compression sleeve 16, 18 are coaxially aligned along a common center axis.
Regarding claim 12, Sutter discloses the anvil bushing 12 evenly contacts the conductive component 58 along an entire periphery of the anvil bushing 12 in a cross-section of the crimp connection perpendicular to the common center axis.
Regarding claim 14, Sutter discloses the compression sleeve 16 is compressed around the anvil bushing 12 by contactless crimping (, being cable is sandwich in between).
Regarding claim 15, Sutter discloses the compression sleeve is compressed around the anvil bushing by mechanical crimping.
Regarding claim 16, Sutter discloses a form-fit is formed between the compression sleeve 16 and the retention shoulder 1214 (fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sutter  in view od Juds et al. (US 4,046,451) hereafter Juds.
Regarding claim 8, Sutter discloses all the claimed limitation except for the anvil bushing has a plurality of retention shoulders.
Juds, fig. 1, discloses an annular clamping member 51 is having a retention shoulders 55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of retention shoulders as taught by Juds in order to have ease of insertion of coaxial cable and have better mechanical grips there in between.
Regarding claim 17, Sutter discloses all the structural limitations as such as an electrical cable having a conductive component, an anvil bushing with retention shoulder and compression sleeve. 
It would have been obvious to follow the method steps such as providing, arranging, compressing  and clamping , advance and compress the parts as in this claim in order to properly assemble the parts as intended and to connect a connector to a coaxial cable. 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent f33orm including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art does not discloses or suggest the retention shoulders are discontinuous in a circumferential direction and mutually offset about a predefined angle with respect to one another in the circumferential direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD C PATEL/         Primary Examiner, Art Unit 2831